Case 1:19-cv-03074-RA Document 27 Filed 11/15/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Anon ees ---- xX
LAWRENCE YOUNG, on behalf of himself and all
others similarly situated,

Plaintiff,

19-cv-03074
Vv.

BEST WESTERN INTERNATIONAL, INC.,

Defendant.
_--- 4

 

JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
» PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)

Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Lawrence
Young (“Young”) and Defendant Best . Western International, Inc. (“Best Western” or
“Defendant”), stipulate and jointly request that this Court enter a dismissal with prejudice of
Young’s Complaint in the above-entitled action, in its entirety, with the Court to retain jurisdiction
over the parties and the action until November/S 2021 for the sole purpose of enforcement of the
parties’ obligations under Section 2(C) of the parties Confidential Settlement Agreement and
Release of Claims. Section 2(C) of the Confidential Settlement Agreement and Release of Claims

reads as follows:

Within two (2) years after the Effective Date, Best Western shall make good faith efforts
to ensure that the Websites comply with the requirements set forth in 28 CFR 36.302(e)(ii). The
Parties further agree that the Websites can link to, or be linked from, Third-Party Content (as
defined below), and Best Western shall not be responsible for ensuring that third-parties identify
or describe the accessible features listed in this Section 2(C) on such Third-Party Content. Nor
shall Best Western be liable for the state of such Third-Party Content’s accessibility to individuals
with disabilities or third parties’ failure to identify or describe the accessible features listed in this
Section 2(C) on Third-Party Content. (The term “Third-Party Content” refers to web content
that is not developed, owned, or operated by Best Western.) If Defendant’s ability to meet the
deadline for compliance with this Seetion 2(C) is delayed by third-party vendors, acts of God,

 
Case 1:19-cv-03074-RA Document 27 Filed 11/15/19 Page 2 of 2

force majeure or other reasons that are outside of Defendant’s control, the deadline shall be

extended by the length of the delay.

Dated: November [S 2019

OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.

By:_/s/ Evan B. Citron

Evan B. Citron
599 Lexington Avenue, 17 Floor
New York, NY 10022
evan.citron@ogletree.com

Attorneys for Defendant

GOTTLIEB & ASSOCIATES

 
 

By:

 

vy M. Gottlieb, Esq.
150 East 18th Street, Suite PHR,
New York, New York 10003

nyjg@aol.com »
Attorneys for Plaintiff

40548394.1
